                       Case 1:17-cv-01124-JKB Document 83 Filed 07/17/20 Page 1 of 3


                                         UNITED STATES DISTRICT COURT
                                               DISTRICT OF MARYLAND

               CHAMBERS OF                                                                     101 WEST LOMBARD STREET
              BETH P. GESNER                                                                  BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                                  (410) 962-4288
      MDD_BPGchambers@mdd.uscourts.gov



                                                                 July 17, 2020

          Jennifer Maisel, Esq.                                  Bruce F. Bright, Esq.
          Steven Lieberman, Esq.                                 Mark S. Cropper, Esq.
          Rothwell, Figg, Ernst & Manbeck PC                     Ayres, Jenkins, Gordy &
          607 14th St. NW, Ste. 800                              Almand, P.A.
          Washington, DC 20005                                   6200 Coastal Hwy., Ste 200
                                                                 Ocean City, MD 21842

                   Subject:     Eichenwald v. Rivello
                                Civil No.: JKB-17-1124

          Dear Counsel:

                  This case has been referred to me for all discovery matters on June 26, 2020 in accordance
          with 28 U.S.C. § 636 and Local Rule 301. (ECF No. 78). Currently pending are Plaintiff’s Motion
          for Entry of a Confidentiality Order (“Motion”) (ECF No. 74), Defendant’s Response to Plaintiff’s
          Motion for Entry of a Confidentiality Order (“Opposition”) (ECF No. 76), and Plaintiff’s Reply in
          Support of Motion for Entry of a Confidentiality Order (“Reply”) (ECF No. 77). The issues are
          fully briefed, and no hearing is necessary. Loc. R. 105.6. For the reasons stated below, plaintiff’s
          Motion (ECF No. 74) is GRANTED in part, and DENIED in part.

                  Plaintiff seeks entry of his proposed confidentiality order (“Proposed Order”) (ECF No. 74-
          2): (1) to prevent the disclosure of plaintiff’s personal information, including, but not limited to,
          plaintiff’s medical information; and (2) to prevent the disclosure or use of confidential material
          outside of the present litigation, to include the defendant’s criminal case pending in Dallas, TX.
          (ECF No. 74 at 2–3). Plaintiff contends that good cause exists to enter the Proposed Order to
          prevent harassment of plaintiff by defendant or defendant’s associates, arguing that defendant has
          expressed a desire to “fight [p]laintiff in person” and to hire a private detective to follow plaintiff.
          (Id. at 2). Plaintiff additionally argues that there is good cause to “prevent [d]efendant from
          circumventing the restrictions on discovery in the criminal case by sharing [p]laintiff’s discovery
          materials generated in this case for use in the Texas criminal case.” (Id.) Plaintiff maintains that
          using information obtained in this civil case for defendant’s criminal case is improper and
          “protective orders are appropriate ‘to prevent parties from using civil discovery to evade restrictions
          on discovery in criminal cases.’” (Id. at 4 (quoting Degen v. United States, 517 U.S. 820, 826
          (1996)).

                  Defendant objects to the Proposed Order arguing that the sealing process for using
          confidential documents in this litigation would be too onerous because the Proposed Order provides
          that each party is “empower[ed] . . . to mark any document produced as ‘confidential’ on a virtually-
          discretionary basis.” (ECF No. 76 at 2). In addition, defendant contends that the Proposed Order
          Case 1:17-cv-01124-JKB Document 83 Filed 07/17/20 Page 2 of 3
Eichenwald v. Rivello
Civil No.: JKB-17-1124
July 17, 2020
Page 2

would “prohibit[] disclosure of documents marked as ‘confidential’ to [d]efendant’s Texas criminal
defense counsel,” (id.), which would impede his “ability to fully and effectively participate in the
defense of the criminal case in Texas.” (Id. at 4). Defendant maintains that the Proposed Order
could “wall off” material documents and information from defendant and criminal defense counsel
that would otherwise need to be turned over by the Texas prosecutor under Brady v. Maryland, 373
U.S. 83 (1963) and Article 39.14(a) of the Texas Code of Criminal Procedure, which requires the
state to produce certain documents to the defendant. (Id.)

        Plaintiff seeks entry of a confidentiality order to protect plaintiff’s confidential records,
including information related to plaintiff’s medical condition, and other matters that might be
appropriately designated as confidential due to the nature of plaintiff’s allegations. Despite
defendant’s protestations that the proposed sealing process would be too onerous, the process
identified in the Proposed Order comports with this court’s Local Rules governing the designation
and treatment of confidential information filed with the court. (ECF No. 74-2 at 5); Loc. R. 105.11,
104.13. Specifically, both the Proposed Order and the Local Rules require any materials subject to
a confidentiality order to be filed under seal with the Clerk of the Court, together with an Interim
Sealing Motion to which interested parties may object within fourteen days. (ECF No. 74-2 at 5);
Loc. R. 105.11, 104.13. Indeed, as this court has recognized by the drafting of the court’s standard
confidentiality order, the order provides an appropriate and efficient procedure for the designation
of confidential information as well as for a challenge to the sealing of that information.
Accordingly, defendant’s argument that the Proposed Order is too burdensome is rejected.

        Moreover, defendant’s argument that the Proposed Order would infringe on his rights
related to his criminal case is wholly unpersuasive. Discovery in this case is not a vehicle for
discovery in an unrelated criminal proceeding. This civil case—and the defendant’s criminal
case—are two separate proceedings pending in different courts, each with its own applicable
discovery rules. Indeed, defendant has not cited to any persuasive authority to support his position
that a confidentiality order should not be issued in this case so that he can use the personal
information he obtains about the plaintiff here in the Texas criminal case. Defendant’s reliance on
Brady and Article 39.14(a) of the Texas Code of Criminal Procedure is misplaced. As plaintiff
notes, Brady requires that the prosecution turn over all exculpatory information in its possession
and Article 39.14 relates to material that is “in the possession, custody, or control of the state or
any person under contract with the state.” (ECF No. 77 at 1–2). These provisions have nothing to
do with whether it is appropriate to issue a confidentiality order in this case. Rather, the defendant
should seek to obtain discovery for use in his criminal case in the forum in which that matter is
pending.

        Based upon the record in this case, and the arguments of plaintiff, I conclude that there is
good cause for the issuance of a confidentiality order in this case. I note, however, that plaintiff’s
Proposed Order makes certain modifications to this court’s standard confidentiality order but that
the need for said modifications is not apparent. Therefore, I conclude that the court’s standard order
adequately addresses the needs of the parties in this case, and by separate order, I am entering the
court’s standard confidentiality order. Accordingly, plaintiff’s Motion (ECF No. 74) is granted in
part, and denied in part.
           Case 1:17-cv-01124-JKB Document 83 Filed 07/17/20 Page 3 of 3
Eichenwald v. Rivello
Civil No.: JKB-17-1124
July 17, 2020
Page 3


       In addition, by separate letter order dated today, I am providing you with my informal
discovery dispute procedure, which you should use for any future discovery disputes in this case.

       Notwithstanding the informal nature of this letter, it is an Order of the court and will be
docketed accordingly.

                                                    Very truly yours,

                                                            /s/

                                                    Beth P. Gesner
                                                    Chief United States Magistrate Judge
